Title: Elizabeth Trist to Thomas Jefferson, 7 March 1810
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            Philad 
                     March 7th 10
          
          I gratefully thank you My Dear Sir for your kind and friendly letter which I received by yesterdays mail—it was a pleasure that I had not contemplated I had not written to you fearing it might fearing it might lay your politeness under contribution when I was well aware that your time 
                  wou’d be more usefully and Satisfactorily employ’d than it cou’d by replying to my details of unhappiness which must become tiresome by repetition
          
                   I was no stranger to the benignity of your mind and therefore did did not seek for any new proof of your goodness which I am mortified to say has been shamefully abused by one connected with my family William Browns conduct has given some pretext for your enemies to open their batteries against you,
			 they
			 have so roused my indignation by their base insinuations that you gave my son the Office of collector as a compensation for having taken advantage of him in the sale of land I wrote a reply to the queries in Jacksons paper and sign’d my name but on reflection I thought it wou’d answer no good purpose that your character was too firmly establishd to be injured by such s vile contemptable calumnies especially after hearing a federalist say that what Mr Jackson publish’d against you was not of much consiquence as it was well known that his rancour was excited against you from his having been turn’d out of Office. I can not help thinking that Williams apostacy has been brought about by the machination of some insidious foe of yours with a view to attach blame to every act of your administration in pondering on his unaccountable conduct
			 the Idea flash’d upon my mind and the person who under the mask of friendship might have been instrumental in bringing it about, but it is too serious an act of baseness to insinuate against any
			 one.
			 but I am loosing my confidence in mankind a few more instances of men proving depraved and unprincipled in whom I had placed the most implicit confidence, wou’d convince me there was no such a
			 thing
			 as virtue in the world—tho I hate my Self for entertaining for a moment such a degrading thought
          I must beg leave to differ in opinion with you respecting Mr Grimes you are in an error as to his general character which I have heard always disapprobated particularly in Virginia even by those of the same political opinions with him self
			 with
			 regard to his conduct to Mary, She has too much sense to blame him for the performance of his duty which may be ridgedly adhered to without forfiting the character of a Gentleman or without adding to the distress of an afflicted family Mr Cenas the sheriff was never acquainted with the family yet he evinced some compassion and I will answer for it as faithfully discharged his duties it was doing no servise to the United States to injure the property by placing the Negroes in jail and draging the furniture into Town to sell admiting it had been William Browns but I suppose he was not at all times in his proper reason
          
          It gives me great pleasure to hear that your occupation agrees so well with you and that Mrs Randolph has recovered Her health the news of her confinement had not reach’d me nor did I expect it till about this time I have written to her by this conveyence
			 I expected Dr Carr to leave this some days ago.Mrs Bache was lamenting that he did not wait to get a degree that he so justly merited for that out of 350 Students there was not one his superior in point of information and talants. he has been
			 very studious and his character stands high which gives me great satisfactionspeaking of Docter Wister it reminds me of an observation of Mrs Bache she wondered that Jefferson had never written to her Brother for he had really laid him self out was her expression to pay him every attention in his power I observed that Jefferson was heedless and did not like writing she said that she was surprised that you did not enjoin it on him that the Docter felt it particularly as he had not had a line from you for a long while I take the liberty of repeating this from the purest motives My
			 present detirmination is to go to Henry but not till the Autumn my indisposition and the state of the weather has prevented my going abroad all winter and I must pay a visit to my friends in the country before I leave this part of the world I need not say that it will always give me pleasure
			 to see my Albemarle friends particularly those of 
              Monticello to whom I am most sincerely attach’d God bless you my Dear friend and continue you long in the enjoyment of every happiness
          
            E
            Trist
        